Citation Nr: 1550620	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  07-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 2012, for the grant of service connection for left lower extremity radiculopathy.

2.  Entitlement to service connection for cardiomyopathy, status post automatic implantable cardioverter/defibrillator (AICD) implant. 
 
3.  Entitlement to an increased rating for discogenic degenerative changes thoracolumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) from October 2005, October 2008, and October 2015 decisions rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran and his spouse testified before the undersigned during a hearing held at the RO.  A transcript of the proceeding is of record.  In July 2010, the Board remanded the above service connection and rating claims for further development, which has not been completed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the claim of service connection for cardiomyopathy, the Veteran testified that his records from the Social Security Administration (SSA) contain a medical opinion linking his current heart disability to his service-connected thoracolumbar spine disability.  Therefore, in July 2010 the Board remanded the appeal for the AOJ to, among other things, obtain and associate with the claims file the Veteran's SSA records and, if such records are unavailable, provide the Veteran and his attorney with a memorandum of unavailability.  

However, while the appeal was in remand status the AOJ did not obtain the Veteran's SSA records or issued a memorandum of unavailability.  In this regard, the post-remand record shows that the AOJ requested the records in 2010 and 2012.  Most recently, in February 2012, SSA reported that the Veteran's claims file was currently unavailable because it was in the Office of Hearings and Appeals and requested that the AOJ resubmit a new request in 90 days.  In July 2012 and October 2012, the AOJ resubmitted requests; however, SSA has not responded.  Thus, as the requested development has not been completed, another remand is needed to ensure compliance with the Board's earlier remand directives.  See 38 C.F.R. § 3.159(c)(2) (2015); Stegall v. West, 11 Vet. App. 268, 271 (1998); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that VA must make as many requests as are necessary to obtain these records as the evidence indicates that they exist and potentially contain relevant information).

As to the claim for an increased rating for discogenic degenerative changes thoracolumbar spine, the Board finds that the evidence of record suggests a material change in the Veteran's disability since his last VA examination in November 2012.  The November 2012 VA examination report shows that thoracolumbar spine range of motion was limited to forward flexion to 70 degrees, with objective evidence of pain at 0 degrees.  However, recent private treatment records show "full range of motion" of the back without tenderness or weakness.  See, e.g., Stringfellow Memorial Hospital (April 17, 2013; May 10, 2013).  Under these circumstances, the Board finds that reexamination is needed to verify the current severity of the Veteran's service-connected thoracolumbar spine disability.  38 C.F.R. § 3.327 (2015).

As to the earlier effective date claim, the Board notes that in October 2015 the Veteran submitted a timely notice of disagreement (NOD) with the RO's July 2015 rating decision that awarded service connection for left lower extremity radiculopathy effective November 3, 2012.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding the issue of entitlement to an effective date earlier than November 3, 2012, for the grant of service connection for left lower extremity radiculopathy.  Therefore, because the October 2015 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
While the appeal is in remand status, the Veteran's updated VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any outstanding treatment records from the Montgomery VA Medical Center.   

2.  After obtaining authorizations from the Veteran, physically or electronically associate with the claims file any identified private treatment records.

3.  Physically or electronically associate with the claims file complete copies of the Veteran's SSA disability records, to include underlying medical records upon which any SSA disability decision was based.

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran and his representative should be notified in writing that the records cannot be found.  38 C.F.R. § 3.159(e).

4.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his cardiomyopathy in and since service as well as his current problems due to his discogenic degenerative changes thoracolumbar spine to include all problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional identify the current severity of the Veteran's service-connected thoracolumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  

In this regard, the examiner is to identify all thoracolumbar spine orthopedic pathology found to be present as well as any thoracolumbar spine and leg neurologic pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

I.  The examiner should conduct complete range of motion of the thoracolumbar spine with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  In providing the requested opinions regarding range of motion of the thoracolumbar spine, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iii.  In addition, the examiner should state whether the thoracolumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss the nature and severity of any left and/or right sided radiculopathy or neuropathy found to be present.  

v.  The examiner must also state whether the Veteran has bowel or bladder problems related to his thoracolumbar spine disability.  

vi.  The examiner is to also elicit information regarding the Veteran's education, training, and work history and report how the Veteran's service-connected disabilities impact his ability to work.  

In providing the above opinions, the examiner should address the apparent inconsistency between the severity of the Veteran's thoracolumbar spine disability shown in the November 2012 VA examination report and recent private treatment records (identified above).

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to an effective date earlier than November 3, 2012, for the grant of service connection for left lower extremity radiculopathy.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

7.  Following the above-requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  The SSOC that must contain notice of all relevant actions taken on the claims for benefits since the August 2015 SSOC to include a summary of all the evidence received since that time and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

